IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 13-167V
                                         Filed: March 21, 2014

********************************
LORIN FORCINE and BLAISE FORCINE,    *
legal representatives of minor child *
William Forcine,                     *                              Stipulation; Attorney Fees and Costs
                     Petitioners,    *
                                     *
             v.                      *
                                     *
SECRETARY OF HEALTH                  *
AND HUMAN SERVICES,                  *
                     Respondent.     *
********************************

Paul R. Brazil, Esq., Muller Brazil, LLP, Philadelphia, PA for petitioners.
Lisa Ann Watts, Esq., U.S. Dept. of Justice, Washington, D.C. for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS1

Vowell, Chief Special Master:

        In this case under the National Vaccine Injury Compensation Program,2 I issued
a decision on December 17, 2013, that awarded compensation pursuant to
respondent’s proffer. On March 14, 2014, the parties filed a stipulation for attorney fees
and costs. The stipulation indicates that respondent does not object to the amount
petitioners are requesting. Additionally, pursuant to General Order #9, the stipulation
notes that petitioners incurred no personal litigation costs.

      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).

                                                      1
pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate. Accordingly, I hereby award the total $23,878.263 in
the form of a check payable jointly to petitioners and petitioners’ counsel of
record, Paul Brazil, for petitioners’ attorney fees and costs.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                         s/ Denise K. Vowell
                                         Denise K. Vowell
                                         Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                     2